—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered March 13, 1991, convicting defendant, upon his plea of guilty, of assault in the first degree, and, sentencing him to a term of 21h to 7 years, unanimously affirmed.
Defendant’s claim that the court improperly enhanced his sentence following his arrest for a new crime because it never warned him that he faced sentence enhancement on that basis is unpreserved for appellate review as a matter of law, not having been raised before the sentencing court (CPL 470.05 [2]), and we decline to review it in the interest of justice. If we were to review it, we would find it belied by the plea minutes. In view of defendant’s substantial criminal record and the seriousness of the instant crime, we find the sentence to be appropriate. Concur—Wallach, J. P., Kupferman, Nardelli and Williams, JJ.